Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/6/2021 was filed after the mailing date of the Non-Final Office Action on 8/7/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment of 4/6/2021 has been entered.
Disposition of claims: 
Claims 1-10, 12-19, and 21 are pending.
Claims 8-10 and 13-14 were previously withdrawn through election.
Claim 1 has been amended.
Claim 21 has been added.

The amendments to claim 1 has overcome:
The rejections of claims 1-7, 12, 15, and 17-19 on the ground of nonstatutory double patenting as being unpatentable over claims 6-13 of U.S. Patent No. US 10522760 B2 in view of Nakagawa et al. (US 2014/0138670 A1, hereafter Nakagawa), as evidenced by Yabunouchi et al. (US 2012/0074395 A1, hereafter Yabunouchi), 
The rejections of claims 1-7, 12, and 15-19 under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2014/0138670 A1) in view of Kahle et al. (US 2010/0219406 A1), as evidenced by and Kai et al. (US 2012/0205640 A1, hereafter Kai), Yabunouchi et al. (US 2012/0074395 A1), and Chen et al. (US 2015/0228925 A1, hereafter Chen), 
The rejections of claims 1-7, 12, 15-18 under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2014/0138670 A1) in view of Gruessing et al. (WO 2007/110228 A1 – the machined translated English version is referred to), as evidenced by Kai et al. (US 2012/0205640 A1), Yabunouchi et al. (US 2012/0074395 A1), and Chen et al. (US 2015/0228925 A1), and
The rejections of claims 1-5, 12, and 15-18 under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2014/0138670 A1) in view of Kitamura et al. (US 2010/0171417 A1), as evidenced by Kai et al. (US 2012/0205640 A1), Yabunouchi et al. (US 2012/0074395 A1), and Chen et al. (US 2015/0228925 A1).
The rejections have been withdrawn. However, as outlined below new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments see the last paragraph of page 15 through the third paragraph of page 16 of the reply filed 4/6/2021 regarding the rejections of claims 1-7, 12, and 15-19 under 35 U.S.C. 103 as being unpatentable over Nakagawa/Kahle/Kai/Yabunouchi/Chen, the rejections of claims 1-7, 12, 15-18 under 35 U.S.C. 103 as being unpatentable over Nakagawa/Gruessing/Kai/Yabunouchi/Chen, and the rejections of claims 1-5, 12, and 15-18 under 35 U.S.C. 103 as being unpatentable over Nakagawa/Kitamura/Kai/Yabunouchi/Chen set forth in the Office Action of 1/7/2021 have been considered. 
Applicant argues that none of the cited references, alone or in combination appear to provide for the emission layer including a second heterocyclic compound represented by Formula 4. 
Those rejections have been withdrawn, rendering this arguments moot.
Applicant’s arguments see the fifth to the last paragraph of page 16 of the reply filed 4/6/2021 regarding the rejections of claims 1-7, 12, 15, and 17-19 on the ground of nonstatutory double patenting as being unpatentable over claims 6-13 of U.S. Patent No. US 10522760 B2/Nakagawa/Yabunouchi set forth in the Office Action of 1/7/2021 have been considered. 
Applicant argues that neither US Patent No. 10,522,760 nor Nakagawa appears to provide for the second heterocyclic compound.
Those rejections have been withdrawn, rendering this arguments moot.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-7, 12, 15, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-13 of U.S. Patent No. US 10522760 B2 in view of Nakagawa et al. (US 2014/0138670 A1, hereafter Nakagawa), Kim et al. (US 2017/0346029 A1, hereafter Kim), and Lee et al. (US 2014/0197393 A1, hereafter Lee), as evidenced by Yabunouchi et al. (US 2012/0074395 A1, hereafter Yabunouchi). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. The U.S. Patent No. 10522760 B2 claims an organic electroluminescence device (claims 6 and 13) comprising a first electrode, a hole injection layer, a hole transport layer, an electron blocking layer, an emission layer, an electron transport region, and a second electrode, wherein the electron blocking layer includes a first heterocyclic compound (“polycyclic compounds” in claim 13) having identical structures of the instant Formula 1.
Regarding claims 1-7, 12, 15, and 19, the U.S. Patent No. 10522760 B2 claims an organic electroluminescence device comprising a first electrode, a hole injection layer, a hole transport layer, an electron blocking layer, an emission layer, an electron transport region, and a second electrode, wherein the electron blocking layer includes a polycyclic compound represented by Compound 1 of claim 13.
The polycyclic compound (Compound 1 of claim 13) has the identical structure as the Applicant’s first heterocyclic compound (Compound 1-1 of instant claim 19). 
It is also noted that there are multiple compounds claimed in claim 13 of the U.S. Patent No. 10522760 B2 which have the identical structures as the first heterocyclic compounds claimed in the instant claim 19.
The U.S. Patent No. 10522760 B2 does not claim specific materials for the second heterocyclic compound and the first and second electrodes of the claimed organic electroluminescence device.
Nakagawa discloses a delayed fluorescence material ([067]) used for the emission layer of an organic electroluminescence device ([019]) and having a general structure as shown below

    PNG
    media_image1.png
    397
    532
    media_image1.png
    Greyscale

In the structure of General Formula (1) of Nakagawa, R1-R8 and R17 can be hydrogen or an electron donating group ([035]); R9-R16 can be hydrogen or an electron-withdrawing group that does not have an unshared electron pair at the alpha-position ([048]).
Nakagawa exemplifies the electron donating group including phenyl, biphenyl, and terphenyl groups [036]).
Nakagawa teaches the electron-withdrawing group including a heterocyclic structure containing a nitrogen atom ([049]). 
Nakagawa exemplifies preferred substitution positions, R10 and R15 to substitute the electron-withdrawing groups (examples in Table 1; [048])
Nakagawa further exemplifies Compound 141, wherein R1-R8 are hydrogen; R17 is the electron donating group of phenyl; R9-R16 are hydrogen, and Z is C=O (Table 4 in [060]; [106]).
Nakagawa discloses an organic electroluminescence device comprising a first electrode (ITO), a hole transport region (NPD/mCP), an emission layer (Compound 141 and DPEPO), and electron transport region (DPEPO/MgAg), and a second electrode (Al)([118]), wherein Compound 141 is a thermally-activated delayed fluorescence material ([117]).
Nakagawa teaches that the organic electroluminescent device having an emission layer comprising the acridine-based spiro compound exhibits high emission efficiency and is inexpensive to provide ([Abstract]). 
The U.S. Patent No. 10522760 B2 and Nakagawa are analogous in the field of organic electroluminescence devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the electroluminescence device of the U.S. Patent No. 10522760 B2 by using the emission layer comprising the Compound 141 of Nakagawa an emission layer dopant material, based on the teaching of Nakagawa.
The motivation for doing so would have been to provide the electroluminescence device with high emission efficiency as taught by Nakagawa. 
The modification would have been a combination of prior art elements according to known chemical formula to achieve predictable results. See MPEP 2143(I)(A). Additionally, the 
The first and second electrode of the organic electroluminescence device of the U.S. Patent No. 10522760 B2 do not meet the limitation of claim 1; however, Nakagawa does teach a first electrode comprising ITO and a second electrode comprising Al ([118]). 
At the time the invention was effectively filed, it also would have been obvious to one of ordinary skill in the art to have modified the electroluminescence device of the U.S. Patent No. 10522760 B2 by using the first electrode comprising ITO and the second electrode comprising aluminum, based on the teaching of Nakagawa ([118]). The substitution with known electrode materials would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for an electroluminescence device.
The modification provides an organic electroluminescence device comprising a first electrode (ITO), a hole injection layer, a hole transport layer, an electron blocking layer comprising Applicant’s Compound 1-1, an emission layer comprising Compound 141 of Nakagawa, an electron transport region, and a second electrode (Al), wherein the hole injection layer, the hole transport layer, and the electron blocking layer are equated with a hole transport region.
The Compound 141 of Nakagawa does not meet the limitation of Y1 of Applicant’s Formula 4 of the instant claim 1. However, electron donating groups of phenyl, biphenyl, and terphenyl are obvious variants at Y1 position of Applicant’s Formula 4 as taught by Nakagawa ([036]).
Furthermore, a terphenyl group is a known substitution group of an amine compound to provide with an excellent reduction stability as evidenced by Yabunouchi ([093]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 141 of Nakagawa by substituting the electron donating group of phenyl at Y1 position of Applicant’s Formula 4 with the electron donating group of terphenyl, based on teaching of Nakagawa.
The modification would have been a combination of prior art elements according to known chemical formula to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for an organic electroluminescence device.
The resultant compound has the following structure.

    PNG
    media_image2.png
    200
    826
    media_image2.png
    Greyscale

The resultant compound of Nakagawa as evidenced by Yabunouchi does not meet the limitation of R9 of Formula 4; however, Nakagawa does teach an electron withdrawing group of 10 and R15 positions of Nakagawa’s Formula (1) (corresponding to R9 and R8 of Applicant’s Formula 4; [048]-[049]; examples in Table 1).
Nakagawa does not exemplify the heterocyclic substituent group containing a nitrogen atom.
Kim discloses a delayed fluorescent organic compound used as the emission layer material of an organic electroluminescence device ([011]).
Kim exemplifies a pyrrole-based electron withdrawing substituent group (“electron accepting group” in [057]) of a delayed fluorescent compound used as the emission layer material of an organic electroluminescence device ([055]). It is noted that pyrrole has heterocyclic structure containing a nitrogen atom.
Lee teaches an emission layer material of an organic electroluminescent device ([006]-[007], [011]).
Lee exemplifies an N-phenylpyrrolyl group as a substituent group of the emission layer material (compound 284 in [052]; [009], [025]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound of Nakagawa as evidenced by Yabunouchi by substituting hydrogen atoms at R10 and R15 of Nakagawa’s Formula (1) (corresponding to R9 and R8 of Applicant’s Formula 4) with an electron withdrawing group of N-phenylpyrrolyl groups, based on the teaching of Nakagawa, Kim, and Lee.
An electron withdrawing group, N-phenylpyrrolyl is a known electron withdrawing group used to make a thermally-activated delayed fluorescence compound, and Nakagawa teaches electron withdrawing group can be the substituent at R10 and R15 positions of Formula 
The resultant compound has the following structure.

    PNG
    media_image3.png
    526
    698
    media_image3.png
    Greyscale

The resultant compound has identical structure as the second heterocyclic compound of Applicant’s Formula 4, wherein Z1 is –CO–; R1 and R2 are each hydrogen; R8 and R9 are each 1 is an unsubstituted terphenyl group.
Such a modification provides a device comprising a first electrode (ITO), a hole injection layer, a hole transport layer, an electron blocking layer comprising Applicant’s Compound 1-1 of claim 19, an emission layer comprising Compound of Nakagawa as taught by Kim and Lee as evidenced by Yabunouchi, an electron transport region, and a second electrode (Al), wherein the hole injection layer, the hole transport layer, and the electron blocking layer are equated with a hole transport region, meeting all the limitations of claims 1-7, 12, 15-16, and 19.
Regarding claims 17 and 18, the organic electroluminescence device of U.S. Patent No. 10522760 B2 as taught by Nakagawa, Kim, and Lee as evidenced by Yabunouchi reads on all the features of claims 1-7, 12, 15-16, and 19, as outlined above.
The device comprises a first electrode (ITO), a hole injection layer, a hole transport layer, an electron blocking layer comprising Applicant’s Compound 1-1 of claim 19, an emission layer comprising Compound of Nakagawa as taught by Kim and Lee as evidenced by Yabunouchi, an electron transport region, and a second electrode (Al), wherein the hole injection layer, the hole transport layer, and the electron blocking layer are equated with a hole transport region.
The second heterocyclic compound of the electroluminescence device (Compound of Nakagawa as taught by Kim and Lee as evidenced by Yabunouchi) reads on the claim limitation above but fails to teach that the second heterocyclic compound emits thermally activated delayed fluorescence.
It is reasonable to presume that the second heterocyclic compound emits thermally activated delayed fluorescence. 
Support for said presumption is found in the use of like material which results in the claimed property.
Nakagawa evidences that the compound having a general formula (1) of Nakagawa can be used as a delayed fluorescence material ([067]). The second heterocyclic compound (Compound of Nakagawa as taught by Kim and Lee as evidenced by Yabunouchi) has identical structure as the general Formula (1) of Nakagawa.
Nakagawa further evidences that Compound 141 of Nakagawa emits thermally activated delayed fluorescence ([117]). 
The only difference between Compound 141 of Nakagawa and the second heterocyclic compound is that the second heterocyclic compound has an additional biphenyl substituent at the para-position of the phenyl ring which is attached to the nitrogen atom of the spiro acridine backbone, and additional electron-withdrawing N-phenylpyrrolyl substituent groups are substituted at R8 and R9 positions. Because two compounds share the exactly same backbone structure (Compound 141 of Nakagawa), both should have similar optoelectronic properties. 
Therefore, the second heterocyclic compound (Compound of Nakagawa as taught by Kim and Lee as evidenced by Yabunouchi) emits thermally activated delayed fluorescence, meeting all the limitations of claim 18.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-emitting dopant of Je is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The organic electroluminescent device comprising the second heterocyclic compound (Compound of Nakagawa as taught by Kim and Lee as evidenced by Yabunouchi) as the emitter emits fluorescent light, because the compound is a thermally activated delayed fluorescent material. Therefore, the device emits light by a luminescence mechanism based on the transition from a singlet to a ground state, meeting all the limitations of claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-7, 12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2014/0138670 A1) in view of Kim et al. (US 2017/0346029 A1), Lee et al. (US 2014/0197393 A1), and Kahle et al. (US 2010/0219406 A1, hereafter Kahle), as evidenced by Yabunouchi et al. (US 2012/0074395 A1) and Kai et al. (US 2012/0205640 A1, hereafter Kai).
Regarding claims 1-7, 12, 15-16, and 19, Nakagawa discloses a delayed fluorescence material ([067]) used for the emission layer of an organic electroluminescence device ([019]) and having a general structure as shown below

    PNG
    media_image1.png
    397
    532
    media_image1.png
    Greyscale

In the structure of General Formula (1) of Nakagawa, R1-R8 and R17 can be hydrogen or an electron donating group ([035]); R9-R16 can be hydrogen or an electron-withdrawing group that does not have an unshared electron pair at the alpha-position ([048]).
Nakagawa exemplifies the electron donating group including phenyl, biphenyl, and terphenyl groups [036]).
Nakagawa teaches the electron-withdrawing group including a heterocyclic structure containing a nitrogen atom ([049]). 
Nakagawa exemplifies preferred substitution positions, R10 and R15 to substitute the electron-withdrawing groups (examples in Table 1; [048])
Nakagawa further exemplifies Compound 141, wherein R1-R8 are hydrogen; R17 is the electron donating group of phenyl; R9-R16 are hydrogen, and Z is C=O (Table 4 in [060]; [106]).
Nakagawa discloses an organic electroluminescence device comprising a first electrode (ITO), a hole transport region (NPD/mCP), an emission layer (Compound 141 and DPEPO), and electron transport region (DPEPO/MgAg), and a second electrode (Al)([118]), wherein Compound 141 is a thermally-activated delayed fluorescence material ([117]).
Nakagawa further teaches that NPD is a hole transport layer material ([075]).
The layer made of mCP is located between a hole transport layer and a light emitting layer; furthermore, mCP is a known electron blocking layer material, as evidenced by Kai ([011]). 
Therefore the electroluminescence device of Nakagawa ([118]) is equated with a first electrode (ITO), a hole transport layer (NPD), an electron blocking layer (mCP), an emission layer (Compound 141 and DPEPO), and electron transport region (DPEPO/MgAg), and a second electrode (Al), wherein Compound 141 is a thermally-activated delayed fluorescence material.
Nakagawa teaches an organic electroluminescent device structure wherein a hole injection layer disposed between a first electrode (“anode”) and a hole transport layer ([068]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescence device of Nakagawa ([118]) by adding a hole injecting layer between the first electrode and the hole transport layer, based on the teaching of Nakagawa.
The modification would have been a combination of prior art elements according to known chemical formula to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials used in an organic electroluminescence device.
The resultant device comprises a first electrode (ITO), a hole injection layer, a hole transport layer (NPD), an electron blocking layer (mCP), an emission layer (Compound 141 and DPEPO), and electron transport region (DPEPO/MgAg), and a second electrode (Al), wherein Compound 141 is a thermally-activated delayed fluorescence material.
The Compound 141 of Nakagawa does not meet the limitation of Y1 of Applicant’s Formula 4 of the instant claim 1. However, electron donating groups of phenyl, biphenyl, and terphenyl are obvious variants at Y1 position of Applicant’s Formula 4 as taught by Nakagawa ([036]).
Furthermore, a terphenyl group is a known substitution group of an amine compound to provide with an excellent reduction stability as evidenced by Yabunouchi ([093]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 141 of Nakagawa by substituting the 1 position of Applicant’s Formula 4 with the electron donating group of terphenyl, based on teaching of Nakagawa.
The modification would have been a combination of prior art elements according to known chemical formula to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for an organic electroluminescence device.
The resultant compound has the following structure.

    PNG
    media_image4.png
    197
    824
    media_image4.png
    Greyscale

The resultant compound of Nakagawa as evidenced by Yabunouchi (1) does not meet the limitation of R9 of Formula 4; however, Nakagawa does teach an electron withdrawing group of heterocyclic structure containing a nitrogen atom can be substituted at R10 and R15 positions of Nakagawa’s Formula (1) (corresponding to R9 and R8 of Applicant’s Formula 4; [048]-[049];  examples in Table 1)
Nakagawa does not exemplify the heterocyclic substituent group containing a nitrogen atom.
Kim discloses a delayed fluorescent organic compound used as the emission layer material of an organic electroluminescence device ([011]).
Kim exemplifies a pyrrole-based electron withdrawing substituent group (“electron accepting group” in [057]) of a delayed fluorescent compound used as the emission layer material of an organic electroluminescence device ([055]). It is noted that pyrrole has heterocyclic structure containing a nitrogen atom.
Lee teaches an emission layer material of an organic electroluminescent device ([006]-[007], [011]).
Lee exemplifies an N-phenylpyrrolyl group as a substituent group of the emission layer material (compound 284 in [052]; [009], [025]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound of Nakagawa as evidenced by Yabunouchi by substituting hydrogen atoms at R10 and R15 of Nakagawa’s Formula (1) (corresponding to R9 and R8 of Applicant’s Formula 4) with an electron withdrawing group of N-phenylpyrrolyl groups, based on the teaching of Nakagawa, Kim, and Lee.
An electron withdrawing group, N-phenylpyrrolyl is a known electron withdrawing group used to make a thermally-activated delayed fluorescence compound, and Nakagawa teaches electron withdrawing group can be the substituent at R10 and R15 positions of Formula (1) of Nakagawa. The modification would have been a combination of prior art elements according to known chemical formula to achieve predictable results. See MPEP 2143(I)(A). Additionally, an electron withdrawing heterocyclic group containing a nitrogen atom is within the scope of Formula (1) of Nakagawa. Substitution of listed substituent groups of hydrogen with a heterocyclic group containing a nitrogen atom would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the 
The resultant compound has the following structure.

    PNG
    media_image5.png
    526
    700
    media_image5.png
    Greyscale

The resultant compound has identical structure as the second heterocyclic compound of Applicant’s Formula 4, wherein Z1 is –CO–; R1 and R2 are each hydrogen; R8 and R9 are each pyrrolyl group each being substituted with an aryl group (N-phenylpyrrolyl); a and b, are each 0; q and r are each 1; and Y1 is an unsubstituted terphenyl group.
The resultant device comprises a first electrode (ITO), a hole injection layer, a hole transport layer (NPD), an electron blocking layer (mCP), an emission layer comprising Compound of Nakagawa as taught by Kim and Lee as evidenced by Yabunouchi and DPEPO, and electron transport region (DPEPO/MgAg), and a second electrode (Al).
Nakagawa does not teach the electron blocking layer comprising a first heterocyclic compound having the structure of Formula 1.
Kahle teaches a heterocyclic compound (“acridine derivative” in [072] on page 13) having the following structure.

    PNG
    media_image6.png
    346
    590
    media_image6.png
    Greyscale

Kahle’s Example Compound in [072] has the identical structure as Applicant’s Compound 1-18 of claim 19 which is a subspecies of the first heterocyclic compound having structure of Formula 1 of claim 1. The compound also meets limitations of Formula 2 of claim 4, wherein L1 is an unsubstituted arylene group having 6 to 30 ring carbon atoms (phenylene); n is 0; R1-1, R1-2, R2-1, and R2-2 are each hydrogen; c to f are 0; X1 and X2 are CRWRX; RW and RX are each an unsubstituted aryl group having 6 to 30 ring carbon atoms (phenyl). The compound also meets limitations of Formula 2-1 of claim 6, wherein L1 is an unsubstituted arylene group having 6 to 30 ring carbon atoms (phenylene); n is 0; R1-1, R1-2, R2-1, R2-2, and R3 to R6 are hydrogen; c to f and g to j are each 0; X3 and X4
Kahle further teaches that the Example Compound in [072] is an electron blocking layer material (“a blocking layer for electrons” in [001], [144]) of an organic electroluminescence device (“organic light emitting diode”). 
Kahle further teaches that the electron blocking layer material of the acridine derivatives of the invention provides good luminance and quantum yield in an organic electroluminescence device ([018]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the electroluminescence device of Nakagawa as taught by Kim and Lee as evidenced by Yabunouchi by substituting the electron blocking layer material, mCP with Kahle’s Example Compound in [072], based on the teaching of Kahle.
The motivation for doing so would have been to provide the electroluminescence device with good luminance and quantum yield as taught by Kahle.
The modification would have been a combination of prior art elements according to known chemical formula to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to have good luminance and quantum yield in an electroluminescence device.
The resultant device comprises a first electrode (ITO), a hole injection layer, a hole transport layer (NPD), an electron blocking layer comprising (Applicant’s Compound 1-18 of claim 19), an emission layer comprising Compound of Nakagawa as taught by Kim and Lee as evidenced by Yabunouchi and DPEPO, and electron transport region (DPEPO/MgAg), and a claims 1-7, 12, 15-16, and 19.
Regarding claims 17 and 18, the organic electroluminescence device of Nakagawa as taught by Kim, Lee, and Kahle as evidenced by Yabunouchi and Kai reads on all the features of claims 1-7, 12, 15-16, and 19, as outlined above.
The device comprises a first electrode (ITO), a hole injection layer, a hole transport layer (NPD), an electron blocking layer comprising (Applicant’s Compound 1-18 of claim 19), an emission layer comprising Compound of Nakagawa as taught by Kim and Lee as evidenced by Yabunouchi and DPEPO, and electron transport region (DPEPO/MgAg), and a second electrode (Al), wherein the hole injection layer, hole transport layer, and the electron blocking layer are equated with a hole transport region.
The second heterocyclic compound of the electroluminescence device (Compound of Nakagawa as taught by Kim and Lee as evidenced by Yabunouchi) reads on the claim limitation above but fails to teach that the second heterocyclic compound emits thermally activated delayed fluorescence.
It is reasonable to presume that the second heterocyclic compound emits thermally activated delayed fluorescence. 
Support for said presumption is found in the use of like material which results in the claimed property.
Nakagawa evidences that the compound having a general formula (1) of Nakagawa can be used as a delayed fluorescence material ([067]). The second heterocyclic compound 
Nakagawa further evidences that Compound 141 of Nakagawa emits thermally activated delayed fluorescence ([117]). 
The only difference between Compound 141 of Nakagawa and the second heterocyclic compound is that the second heterocyclic compound has an additional biphenyl substituent at the para-position of the phenyl ring which is attached to the nitrogen atom of the spiro acridine backbone, and additional electron-withdrawing N-phenylpyrrolyl substituent groups are substituted at R8 and R9 positions. Because two compounds share the exactly same backbone structure (Compound 141 of Nakagawa), both should have similar optoelectronic properties. 
Therefore, the second heterocyclic compound (Compound of Nakagawa as taught by Kim and Lee as evidenced by Yabunouchi) emits thermally activated delayed fluorescence, meeting all the limitations of claim 18.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-emitting dopant of Je is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The organic electroluminescent device comprising the second heterocyclic compound (Compound of Nakagawa as taught by Kim and Lee as evidenced by Yabunouchi) as the emitter emits fluorescent light, because the compound is a thermally activated delayed fluorescent material. Therefore, the device emits light by a luminescence mechanism based on the transition from a singlet to a ground state, meeting all the limitations of claim 17.

Claims 1-7, 15-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“A new way towards high-efficiency thermally activated delayed fluorescence devices via external heavy-atom effect”, Sci. Rep. 2016, vol. 6, page 30178, hereafter Zhang) in view of Yabunouchi (US 2012/0074395 A1), Li et al. (“Highly Efficient Spiro[fluorene-9,9′-thioxanthene] Core Derived Blue Emitters and Fluorescent/Phosphorescent Hybrid White Organic Light-Emitting Diodes” Chem. Mater. 2015, vol. 27, page 1100-1109, hereafter Li), and Kahle et al. (US 2010/0219406 A1) as evidenced by Sato et al. (US 2014/0306213 A1, hereafter Sato).
Regarding claims 1-7, 15-16, 19, and 21, Zhang discloses an organic electroluminescence device (page 2, paragraph 4; “Device 1” in Fig. 1) comprising ITO, MoO3, TAPC, TCTA, an emission layer comprising SPA-TXO2 as a host and 4CzPN as a dopant (“guest”), TPBI/LiF, and Al.
It is noted that Zhang does not specifically call the MoO3 layer, the TAPC layer, and the TCTA layer each a hole injection layer, a hole transport layer, and an electron blocking layer, respectively; however, it is known in the art that those three layer disposed between ITO and an emission layer and comprising hole transport/injection material are each equated with a hole injection layer, a hole transport layer, and an electron blocking layer, respectively. TPBI and LiF are also known electron transport/injection material in the art. ITO and Al are known electrode material in the art; thus, ITO and Al, are equated with a fist electrode and a second electrode, respectively. 
Furthermore, TCTA is known electron blocking layer material of an organic electroluminescence device, as evidenced by Sato ([261]; [243]-[244]).
Therefore, the device is equated with a first electrode (ITO), a hole injection layer (MoO3), a hole transport layer (TAPC), an electron blocking layer (TCTA), an emission layer comprising SPA-TXO2 as a host and 4CzPN as a dopant (“guest”), an electron transport region (TPBI/LiF), and a second electrode (Al).
Zhang discloses 4CzPN is a thermally-activated delayed fluorescence dopant (“TADF guest” in page 2, paragraph 2).
 
    PNG
    media_image7.png
    302
    349
    media_image7.png
    Greyscale

The Compound SPA-TXO2 of Zhang does not meet the limitation of Y1 of Applicant’s Formula 4 of the instant claim 1. 
Yabunouchi teaches a terphenyl group substituted to an amine compound provides smaller intermolecular interaction due to steric hindrance, suppressed crystallization, and improved stability, which increases lifetime of the device ([093]).
Yabunouchi exemplifies the structure of the terphenyl substituent group (see example compounds on page 10).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound SPA-TXO2 of Zhang by substituting the phenyl group substituted to the amine with a terphenyl group, based on teaching of Yabunouchi.
The motivation for doing so would have been to provide the electroluminescence device with smaller intermolecular interaction due to steric hindrance, suppressed crystallization, and improved stability, which increases lifetime of the device.
Furthermore, the modification would have been a combination of prior art elements according to known chemical formula to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for an organic electroluminescence device.
The resultant compound has the following structure.

    PNG
    media_image8.png
    196
    727
    media_image8.png
    Greyscale

The resultant compound of Zhang as modified by Yabunouchi does not meet the limitation of R9 of Formula 4.
Li discloses an organic compound comprising a thioxanthene unit (TPA-SO2 in Scheme 1) used to make an organic electroluminescence device (page 1108, column 1, paragraph 1).
Li teaches combination of electron withdrawing sulfone unit with electron-donating and hole-transporting triphenylamine (TPA) unit provides bipolar carrier transporting ability, which is favorable for a host of phosphorescent emitter (page 1101, column 2, paragraph 2, lines 20-29).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound of Zhang as modified by Yabunouchi by 
The motivation for doing so would have been to provide bipolar carrier transporting ability which is favorable for a host of phosphorescent emitter of an organic electroluminescence device, as taught by Li.
Furthermore, the modification would have been a combination of prior art elements according to known chemical formula to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for an organic electroluminescence device.
The resultant compound has the following structure.

    PNG
    media_image9.png
    423
    649
    media_image9.png
    Greyscale

The resultant compound has identical structure as the second heterocyclic compound of Applicant’s Formula 4, wherein Z1 is –SO2–; R1 and R2 are each hydrogen; R8 and R9 are each an aryl group having 6 to 30 ring carbon atoms (phenyl), each being substituted with an amino 1 is an unsubstituted terphenyl group, meeting all the limitation of the second heterocyclic compound of claims 1 and 21.
The resultant device comprises a first electrode (ITO), a hole injection layer (MoO3), a hole transport layer (TAPC), an electron blocking layer (TCTA), an emission layer comprising Compound of Zhang as modified by Yabunouchi and Li as a host and 4CzPN as a dopant , an electron transport region (TPBI/LiF), and a second electrode (Al).
The device of Zhang as modified by Yabunouchi and Li does not comprise a first heterocyclic compound represented by Applicant’s Formula 1.
Kahle teaches a heterocyclic compound (“acridine derivative” in [072] on page 13) having the following structure.

    PNG
    media_image6.png
    346
    590
    media_image6.png
    Greyscale

Kahle’s Example Compound in [072] has the identical structure as Applicant’s Compound 1-18 of claim 19 which is a subspecies of the first heterocyclic compound having structure of Formula 1 of claim 1. The compound also meets limitations of Formula 2 of claim 4, wherein L1 is an unsubstituted arylene group having 6 to 30 ring carbon atoms (phenylene); n is 0; R1-1, R1-2, R2-1, and R2-2 are each hydrogen; c to f are 0; X1 and X2 are CRWRX; RW and RX are 1 is an unsubstituted arylene group having 6 to 30 ring carbon atoms (phenylene); n is 0; R1-1, R1-2, R2-1, R2-2, and R3 to R6 are hydrogen; c to f and g to j are each 0; X3 and X4 are C, meeting all the limitations of the first heterocyclic compound in claims 1-7.
Kahle further teaches that the Example Compound in [072] is an electron blocking layer material (“a blocking layer for electrons” in [001], [144]) of an organic electroluminescence device (“organic light emitting diode”). 
Kahle further teaches that the electron blocking layer material of the acridine derivatives of the invention provides good luminance and quantum yield in an organic electroluminescence device ([018]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the electroluminescence device of Zhang as modified by Yabunouchi and Li by substituting the electron blocking layer material, TCTA with Kahle’s Example Compound in [072], based on the teaching of Kahle.
The motivation for doing so would have been to provide the electroluminescence device with good luminance and quantum yield as taught by Kahle.
The modification would have been a combination of prior art elements according to known chemical formula to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum 
The resultant device comprises a first electrode (ITO), a hole injection layer (MoO3), a hole transport layer (TAPC), an electron blocking layer (Applicant’s Compound 1-18 of claim 19), an emission layer comprising Compound of Zhang as modified by Yabunouchi and Li as a host and 4CzPN as a dopant , an electron transport region (TPBI/LiF), and a second electrode (Al), wherein the hole injection layer, hole transport layer, and the electron blocking layer are equated with a hole transport region, meeting all the limitations of claims 1-7, 15-16, 19, and 21.
Regarding claims 17 and 18, the organic electroluminescence device of Zhang as modified by Yabunouchi, Li, and Kahle reads on all the features of claims 1-7, 15-16, 19, and 21, as outlined above.
The device comprises a first electrode (ITO), a hole injection layer (MoO3), a hole transport layer (TAPC), an electron blocking layer (Applicant’s Compound 1-18 of claim 19), an emission layer comprising Compound of Zhang as modified by Yabunouchi and Li as a host and 4CzPN as a dopant , an electron transport region (TPBI/LiF), and a second electrode (Al), wherein the hole injection layer, hole transport layer, and the electron blocking layer are equated with a hole transport region.
Zhang discloses 4CzPN is a thermally activated delayed fluorescence dopant (“TADF guest” in page 2, paragraph 2).
Therefore, the organic electroluminescence device of Zhang as modified by Yabunouchi, Li, and Kahle, wherein the emission layer emits thermally activated delayed fluorescence, meeting all the limitations of claim 18
The organic electroluminescent device comprising Compound 4CzPN as an emitter (“dopant”) emits fluorescent light, because the compound is a thermally activated delayed fluorescent material. Therefore, the device emits light by a luminescence mechanism based on the transition from a singlet to a ground state, meeting all the limitations of claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786